Citation Nr: 1749667	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran submitted a claim for TDIU in May 2014.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of an increased rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for depression is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for entitlement to service connection for depression and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for depression is dismissed.


REMAND

The Veteran's last examination for his bilateral hearing loss was in October 2012.  At the VA medical center (VAMC) in Detroit in April 2016 the Veteran attended an audiological consultation for a possible decrease in hearing.  The provisional diagnosis from the consultation was gradual decrease in hearing.  The Board finds this evidence suggests the Veteran's service connected hearing loss may have increased in symptomology since the time of the last examination for compensation and pension purposes.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that the Veteran has frequently changed his address and recent correspondences from VA have returned as undeliverable.  The Veteran's representative contacted the Veteran via his cellular phone and the Veteran reported an address in Smithville, Tennessee.  Therefore, VA should contact the Veteran via phone and confirm this address, as well as notify him via phone of his pending examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran via his phone and verify his most recent address if possible.  Ensure that the most recent address is accurately reflected in VACOLS.  

2.  Schedule the Veteran for an examination to determine the current severity of his bilateral hearing loss disability.  Please confirm the examination date with the Veteran via telephone.  All indicated tests should be conducted. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner must also indicate whether the test results obtained are deemed reliable. 

The examiner must also provide an assessment of the Veteran's functional limitations due to his bilateral hearing loss, as they may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

A detailed explanation of any opinions reached should be provided.

3.  After completion of the above actions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


